168 N.J. Super. 18 (1979)
401 A.2d 697
THE TOWNSHIP OF WATERFORD, PLAINTIFF-RESPONDENT,
v.
MICHAEL C. BABLI, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Argued May 1, 1979.
Decided May 14, 1979.
Before Judges MATTHEWS, KOLE and MILMED.
Mr. Saverio R. Principato argued the cause for appellant.
Mr. Joseph A. Maressa argued the cause for respondent (Messrs. Maressa and Wade, attorneys; Mr. John A. Almeida on the brief).
*19 PER CURIAM.
This is an appeal from an order which denied defendant's application for an award of attorney's fees in connection with his defense of departmental disciplinary charges against him. On appeal from the departmental action, the County Court had acquitted him of some of the charges. The facts are set forth in the opinion of the court below.
We affirm the order substantially for the reasons given by Judge Talbott in her opinion, which is reported in 158 N.J. Super. 569 (Cty. Ct. 1978).
Affirmed.